DETAILED ACTION
This Office Action is in response to the applicant's application filed July 1st, 2020. In virtue of this communication, claims 1-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rjections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the limitation “the first heat dissipation film layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner, claim 10 should depend from claim 7 which provides antecedent basis for this limitation. For the purposes of examination, claim 10 depends from claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2020/0089368 A1; hereinafter Shim).

With respect to claim 1, Shim teaches a display device in at least Figs. 1A-5, comprising: 
a silicon-based organic light-emitting display panel (DU of DM at NBR) comprising a silicon substrate CL, a first electrode E1 of a display component OL, an organic light-emitting layer EL, and a second electrode E2 of the display component OL, which are stacked sequentially (see Figs. 1B, 2A, 3, 5, and paragraphs 53, 57, 67, 106, 108, 110, 118; note CL is a silicon substrate in at least as much as is the silicon substrate 11 of the instant application as defined by paragraph 72 of the applicant’s original disclosure); 
a heat dissipation film layer PF at a non-display side (bottom of DM in Fig. 3) of the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 3, and paragraphs 85, 93); and 
a flexible circuit board (DU of DM at BR) which is at least partially at a side of the heat dissipation film layer PF away from the silicon-based organic light-emitting display panel (DU of DM at NBR), and is electrically connected to the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 2A, 3, 5, and paragraphs 57, 70, 71, 87, 134, 136), 
wherein the silicon substrate CL is integrated with a gate drive circuit (gate driving circuit), a data drive circuit (driving control unit), and a pixel circuit PX, and the flexible circuit board (DU of DM at BR) is configured to transmit electrical signals to the gate drive circuit (gate driving circuit), the data drive circuit (driving control unit), and the second electrode E2 of the display component OL (Figs. 1B, 2A, 3, 5, and paragraphs 57, 58, 60, 64, 84, 135).

With respect to claim 4, Shim teaches the display device according to claim 1, wherein the silicon substrate CL comprises a display area DA and a periphery area NDA which surrounds the display area DA, and the display component OL is in the display area DA; and the flexible circuit board (DU of DM at BR) is connected to the periphery area NDA of the silicon substrate CL, and is bended along an edge of the silicon substrate CL, so as to allow at least part of the flexible circuit board (DU of DM at BR) is at the side of the heat dissipation film layer PF away from the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, 5, and paragraphs 55-57, 63, 70, 106, 118).

With respect to claim 5, Shim teaches the display device according to claim 4, wherein an orthographic projection of the heat dissipation film layer PF on a plane parallel to the silicon-based organic light-emitting display panel (DU of DM at NBR) at least partially overlaps an orthographic projection of the display area DA on the plane parallel to the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, 5, and paragraphs 85, 87, 93); and the orthographic projection of the heat dissipation film layer PF on the plane parallel to the silicon-based organic light-emitting display panel (DU of DM at NBR) is within an orthographic projection of the silicon substrate CL on the plane parallel to the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, 5, and paragraphs 85, 87, 93, 106).

With respect to claim 6, Shim teaches the display device according to claim 1, wherein an orthographic projection of the heat dissipation film layer PF on a plane parallel to the silicon-based organic light-emitting display panel (DU of DM at NBR) is within an orthographic projection of the silicon-based organic light-emitting display panel (DU of DM at NBR) on the plane parallel to the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, and paragraphs 85, 87, 93).

With respect to claim 7, Shim teaches the display device according to claim 1, wherein the heat dissipation film layer PF comprises: a first adhesive film layer AM4 adhered onto the flexible circuit board (DU of DM at BR); and a first heat dissipation film layer (layer of PF) between the first adhesive film layer AM4 and the silicon substrate CL (see Figs. 1B, 2A, 3, 5, and paragraphs 85, 87, 93, 106).

With respect to claim 10, Shim teaches the display device according to claim 7, wherein the heat dissipation film layer PF further comprises: a second adhesive film layer AM3 which is at a side of the first heat dissipation film layer (layer of PF) closer to the silicon substrate CL, and is adhered onto the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, 5, and paragraphs 85, 87, 106).

With respect to claim 12, Shim teaches the display device according to claim 1, wherein a material of the first heat dissipation film layer PF is a metal (see Fig. 3 and paragraph 93).

With respect to claim 13, Shim teaches the display device according to claim 12, wherein the metal comprises copper, copper alloy, silver, silver alloy, aluminum or aluminum alloy (see Fig. 3 and paragraph 93).

With respect to claim 14, Shim teaches the display device according to claim 1, wherein the silicon-based organic light-emitting display panel (DU of DM at NBR) further comprises: a first film encapsulation layer ECL and a second film encapsulation layer (TI or TO), which are sequentially provided at a side of the second electrode E2 of the display component OL away from the organic light-emitting layer EL (see Figs. 1B, 2A, 5, and paragraphs 106, 119-121); a color film layer (color filters) between the first film encapsulation layer ECL and the second film encapsulation layer (Ti or TO) (see Fig. 5 and paragraphs 119-121); and a cover plate BS at a side of the second film encapsulation layer away from the color film layer (color filters) (see Figs. 1B, 3, 5, and paragraphs 47, 48, 87, 120).

With respect to claim 15, Shim teaches the display device according to claim 1, further comprising a drive circuit (driving element), wherein the drive circuit (driving element) is connected to the flexible circuit board (DU of DM at BR), and is configured to provide drive signals to the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, 5, and paragraphs 53, 57, 84).

With respect to claim 17, Shim teaches a manufacturing method of a display device in at least Figs. 1A-5, comprising: 
providing a silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 2A, 3, 5, and paragraphs 53, 57, 67, 106, 108, 110, 118; note CL is a silicon substrate in at least as much as is the silicon substrate 11 of the instant application as defined by paragraph 72 of the applicant’s original disclosure); 
forming a heat dissipation film layer PF at a non-display side (bottom of DM in Fig. 3) of the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 1B, 3, and paragraphs 85, 93); and 
connecting a flexible circuit board (DU of DM at BR) to the silicon-based organic light-emitting display panel (DU of DM at NBR), and allowing at least part of the flexible circuit board (DU of DM at BR) to be at a side of the heat dissipation film layer PF away from the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 2A, 3, 5, and paragraphs 57, 70, 71, 87, 134, 136).

With respect to claim 19, Shim teaches the manufacturing method of the display device according to claim 17, wherein connecting the flexible circuit board (DU of DM at BR) to the silicon-based organic light-emitting display panel (DU of DM at NBR), and allowing at least part of the flexible circuit board (DU of DM at BR) to be at the side of the heat dissipation film layer PF away from the silicon-based organic light-emitting display panel (DU of DM at NBR) comprises: connecting the flexible circuit board (DU of DM at BR) to a display side (top surface of DU) of the silicon-based organic light-emitting display panel (DU of DM at NBR), and bending the flexible circuit board (DU of DM at BR) along an edge of the silicon-based organic light-emitting display panel (DU of DM at NBR), so as to allow at least part of the flexible circuit board (DU of DM at BR) to be at the side of the heat dissipation film layer PF away from the silicon-based organic light-emitting display panel (DU of DM at NBR) (see Figs. 2A, 3, 5, and paragraphs 57, 70, 71, 86, 87, 134, 136).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2020/0089368 A1; hereinafter Shim) in view of Yamazaki et al. (US 2007/0035473 A1; hereinafter Yamazaki).

With respect to claim 2, Shim discloses the display device according to claim 1.
Shim does not explicitly disclose wherein the flexible circuit board is provided with at least one through-hole, and an orthographic projection of the at least one through-hole on a plane parallel to the silicon-based organic light-emitting display panel at least partially overlaps an orthographic projection of the heat dissipation film layer on the plane parallel to the silicon-based organic light-emitting display panel.
Yamazaki discloses a display device in at least Figs. 1, 2, and 7 wherein a flexible circuit board 114 is provided with at least one through-hole 150, and an orthographic projection of the at least one through-hole 150 on a plane parallel to an organic light-emitting display panel 102 at least partially overlaps an orthographic projection of a heat dissipation film layer 156 on the plane parallel to the organic light-emitting display panel 102 (see Figs. 1, 2, 7, and paragraphs 5, 42, 80, 86-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shim so that the flexible circuit board is provided with at least one through-hole, and an orthographic projection of the at least one through-hole on a plane parallel to the silicon-based organic light-emitting display panel at least partially overlaps an orthographic projection of the heat dissipation film layer on the plane parallel to the silicon-based organic light-emitting display panel based on the teachings of Yamazaki because by such a configuration “a second display panel 104 arranged in an inner side of the printed wiring board 152 is not projected from the printed wiring board 152. Since the second display panel 104 is provided inside the opening 150, the second display panel 104 can be fixed to a back side of the first display panel 102 (the opposite side of the display surface). When the printed wiring board 152 has a multilayered wiring layer (multilayered printed wiring board), higher-density mounting is possible, and this contributes to downsizing of the display module” (see Yamazaki: paragraph 80).

With respect to claim 3, the combination of Shim and Yamazaki discloses the display device according to claim 2, wherein the orthographic projection of the least one through-hole (150 of Yamazaki) on the plane parallel to the silicon-based organic light-emitting display panel (102 of Yamazaki and DU of DM at NBR of Shim) is within the orthographic projection of the heat dissipation film layer (156 of Yamazaki) on the plane parallel to the silicon-based organic light-emitting display panel (102 of Yamazaki and DU of DM at NBR of Shim) (see Shim: Figs. 1B, 2A, 3, 5, and paragraphs 53, 57, 67, 106, 108, 110, 118; also see Yamazaki: Figs. 1, 2, 7, and paragraphs 5, 42, 80, 86-88).

With respect to claim 18, Shim discloses the manufacturing method of the display device according to claim 17. 
Shim does not explicitly disclose forming at least one through-hole in the flexible circuit board, wherein an orthographic projection of the least one through-hole on a plane parallel to the silicon-based organic light-emitting display panel at least partially overlaps an orthographic projection of the heat dissipation film layer on the plane parallel to the silicon-based organic light-emitting display panel.
Yamazaki discloses a manufacturing method of a display device in at least Figs. 1, 2, and 7 further comprising: forming at least one through-hole 150 in a flexible circuit board 114, wherein an orthographic projection of least one through-hole 150 on a plane parallel to the organic light-emitting display panel 102 at least partially overlaps an orthographic projection of a heat dissipation film layer 156 on the plane parallel to the organic light-emitting display panel 102 (see Figs. 1, 2, 7, and paragraphs 5, 42, 80, 86-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shim to further comprise forming at least one through-hole in the flexible circuit board, wherein an orthographic projection of the least one through-hole on a plane parallel to the silicon- based organic light-emitting display panel at least partially overlaps an orthographic projection of the heat dissipation film layer on the plane parallel to the silicon-based organic light-emitting display panel based on the teachings of Yamazaki because by such a configuration “a second display panel 104 arranged in an inner side of the printed wiring board 152 is not projected from the printed wiring board 152. Since the second display panel 104 is provided inside the opening 150, the second display panel 104 can be fixed to a back side of the first display panel 102 (the opposite side of the display surface). When the printed wiring board 152 has a multilayered wiring layer (multilayered printed wiring board), higher-density mounting is possible, and this contributes to downsizing of the display module” (see Yamazaki: paragraph 80).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2020/0089368 A1; hereinafter Shim) in view of Lee et al. (US 2020/0058712 A1; hereinafter Lee).

With respect to claim 8, Shim discloses the display device according to claim 7, wherein the heat dissipation film layer PF further comprises: a second film layer PF1 between the first film layer (PF2 or PF3) and the silicon substrate CL (see Figs. 3, 5, and paragraphs 87, 89, 93, 106).
Shim does not explicitly disclose wherein both the first film layer and the second film layer are heat dissipation film layers.
Lee discloses a similar display device in at least Figs. 23A-23E wherein a heat dissipation film comprises a first heat dissipation film layer 420 and a second heat dissipation film layer 410 (see Fig. 23A-23E and paragraphs 111, 231, 232, 238, 239).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that both the first film layer and the second film layer of Shim would be heat dissipation film layers as taught by Lee because such a configuration effectively releases heat from the display panel (see Lee: paragraph 108). Additionally, such heat dissipation film layer materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 9, the combination of Shim and Lee discloses the display device according to claim 8, wherein a material of the second heat dissipation film layer 410 comprises graphite or graphene (see Lee: Figs. 23A-23E and paragraphs 111, 232; also see Shim: Fig. 3 and paragraph 93).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2020/0089368 A1; hereinafter Shim) in view of Yaginuma et al. (US 2015/0249231 A1; hereinafter Yaginuma).

With respect to claim 11, Shim discloses the display device according to claim 10, wherein a material of the first adhesive film layer AM4 and a material of the second adhesive film layer AM3 comprise a pressure-sensitive film (see Fig. 3 and paragraph 87).
Shim does not explicitly disclose wherein the pressure-sensitive film of the first and second adhesive films is acrylic.
Yaginuma discloses a display device wherein a pressure-sensitive adhesive is an acrylic pressure-sensitive adhesive (see paragraph 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pressure-sensitive film of the first and second adhesive films of Shim would be an acrylic pressure-sensitive film as taught by Yaginuma because acrylic pressure-sensitive films are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2020/0089368 A1; hereinafter Shim) in view of Hack (US 2016/0315129 A1).

With respect to claim 16, Shim discloses an electronic device ED in Figs. 1A-5, comprising the display device according to claim 1 (see rejection of claim 1 above and paragraph 40).
Shim does not explicitly disclose wherein the electronic device is a virtual reality device or an augmented reality device. However, in paragraph 40 Shim does discloses wherein the electronic device ED may be a tablet, a notebook, a computer, a smart television, etc. In an embodiment, a smart phone is illustrated as an example of an electronic device ED.
Hack discloses an electronic device wherein the electronic device is a virtual reality device or an augmented reality device (see paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electronic device of Shim would be a virtual reality device or an augmented reality device because such electronic devices are well known in the art and the display device of Shim could easily be incorporated within a virtual reality device or an augmented reality device and the results would be predictable to one of ordinary skill in the art (see MPEP 2144 I).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2020/0089368 A1; hereinafter Shim) in view of Li (CN 108102568 A; note machine translation included with communication).

With respect to claim 20, Shim discloses the manufacturing method of the display device according to claim 17, wherein forming the heat dissipation film layer PF at the non-display side (bottom of DM in Fig. 3) of the silicon-based organic light-emitting display panel (DU of DM at NBR), comprises: forming a first adhesive film layer AM4; forming a first heat dissipation film layer (layer of PF) on the first adhesive film layer AM4 (see Figs. 1B, 2A, 3, 5, and paragraphs 85, 87, 93, 106).
Shim does not explicitly disclose forming a first heat dissipation film layer on the first adhesive film layer by an evaporation process; or forming a second heat dissipation film layer on the first heat dissipation film layer by an evaporation process.
Li discloses a manufacturing method of a heat conducting layer for use with OLED displays in Figs. 1 and 2, the method comprising: forming a first heat dissipation film layer 12 on a first adhesive film layer 20 by an evaporation process; and forming a second heat dissipation film layer 11 on the first heat dissipation film layer 12 by an evaporation process (see Figs. 1 and 2 and page 7-page 8, and page 9, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of the heat dissipation film layer of Shim to further comprise: forming a first heat dissipation film layer on the first adhesive film layer by an evaporation process; and forming a second heat dissipation film layer on the first heat dissipation film layer by an evaporation process as taught by Li because such a method produces a heat dissipation film layer that is both thin, which allows for better bending resistance, and strongly bonded, which is good for improving the anti-stripping performance (see page 9, second full paragraph).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each teach a device and/or manufacturing method similar to that of the claimed invention: US 20190012007 A1, US 20190373719 A1, and US 20200022261 A1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829